Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.621 Page 1 of 53




 1   PANAKOS LAW, APC
     Aaron D. Sadock (SBN 282131)
 2   555 West Beech Street, Ste. 500
     San Diego, California 92101
 3   Telephone: (619) 800-0529
     Facsimile: (866) 365-4856
 4   Email: asadock@panakoslaw.com
 5   LAW OFFICES OF RICHARD E. NAWRACAJ
     Richard Edward Nawracaj (Pro Hac Vice)
 6   155 N. Wacker Drive
     Suite 4250
 7   Chicago, IL 60606
     312-803-4837
 8   Email: rich.nawracaj@nawracaj-law.com
 9   Attorneys for Plaintiff ENSOURCE INVESTMENTS LLC
10
11                          UNITED STATES DISTRICT COURT

12                       SOUTHERN DISTRICT OF CALIFORNIA
13
     ENSOURCE INVESTMENTS LLC, a                   Case No.: 3:17-CV-00079-H-LL
14   Delaware limited liability company,
                    Plaintiff,                     DECLARATION OF BONNIE E.
15
     v.                                            MCKNIGHT IN SUPPORT OF
16                                                 MOTION BY PLAINTIFF FOR
     THOMAS P. TATHAM, an                          LEAVE TO FILE AMENDED
17   individual; MARK A. WILLIS, an                COMPLAINT
     individual; PDP MANAGEMENT
18
     GROUP, LLC, a Texas limited                   Date: December 17, 2018
19   liability company; TITLE ROVER,               Time: 10:30 a.m.
     LLC, a Texas limited liability                Courtroom: 15A
20
     company; BEYOND REVIEW, LLC,
21   a Texas limited liability company;            District Judge: Hon. Marilyn L. Huff
     IMAGE ENGINE, LLC, a Texas                    Magistrate Judge: Hon. Linda Lopez
22   limited liability company; WILLIS
23   GROUP, LLC, a Texas limited
     liability company; and DOES 1-50,
24
                       Defendants.
25
26
27
28
          DECLARATION OF BONNIE E. MCKNIGHT IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO
                                     FILE AMENDED COMPLAINT
                                                  1                    3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.622 Page 2 of 53




 1         I, Bonnie E. McKnight, hereby declare:
 2         1.       I am an attorney at law duly licensed to practice law before in all the
 3   federal and state courts of the State of California.
 4         2.       I am an attorney at the law firm of Panakos Law APC, attorneys of
 5   record for Plaintiff Ensource Investments LLC.
 6         3.       I am familiar with the files, pleadings and facts of this case. I have
 7   personal knowledge of the facts stated in this declaration and, if called as a
 8   witness, could testify competently about them.
 9         4.       On January 13, 2017, Plaintiff filed its operative Complaint against
10   Defendants Mark Willis, Thomas Tatham, Beyond Review, LLC, Image Engine,
11   LLC, Willis Group, LLC, Title Rover, LLC, and PDP Management, LLC. See ECF
12   Entry No. 1.
13         5.       On May 4, 2017, only five months later, Defendant Title Rover, LLC
14   filed for Bankruptcy on May 4, 2017. See ECF No. 1, Case No. 17-32881. That
15   same day, Hopewell-Pilot Project, LLC filed for Chapter 7 Bankruptcy on May 4,
16   2017. See ECF Entry No. 1, Case No. 17-32880.
17         6.       Judge Jones informed the parties on October 24, 2017 that any activity
18   against Defendant Title Rover was a violation of the automatic stay.
19         7.       On August 30, 2017, District Judge Jones issued an Order modifying
20   the stay and ordered that Hopewell and Title Rover may now be included as
21   nominal Defendants in this present action. A true and correct copy of the August
22   30, 2018 Order of the Bankruptcy Court for the Southern District of Texas is
23   attached hereto as Exhibit A.
24         8.       Plaintiff now seeks leave from the Court to add Hopewell as a
25   nominal Party to its proposed Amended Complaint. A true and correct copy of
26   Plaintiff’s proposed Amended Complaint is attached hereto as Exhibit B.
27         9.       A true and correct copy of Plaintiff’s proposed Amended Complaint
28
       DECLARATION OF BONNIE E. MCKNIGHT IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO
                                  FILE AMENDED COMPLAINT
                                               2                    3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.623 Page 3 of 53




 1   with “redlining” that shows how the proposed Amended Complaint differs from
 2   the operative Complaint is attached hereto as Exhibit C.
 3
 4         I declare under penalty of perjury under the laws of the State of California
 5   that the information contained in this declaration is true and correct to the best of
 6   my knowledge.
 7   Executed this 16th day of November, 2018 at San Diego, California.
 8
                                                          /s/ Bonnie E. McKnight
 9
                                                          Bonnie E. McKnight Esq.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       DECLARATION OF BONNIE E. MCKNIGHT IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO
                                  FILE AMENDED COMPLAINT
                                               3                    3:17-CV-00079-H-LL
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.624 Page 4 of 53




                     Exhibit A
Case 3:17-cv-00079-H-LL Document
      Case 17-32880 Document 11685-2
                                  FiledFiled 11/16/18
                                        in TXSB       PageID.625
                                                 on 08/30/18      Page
                                                             Page 1 of 2 5 of 53



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                          ENTERED
                                                                                          08/30/2018
IN RE:                                     §
HOPEWELL-PILOT PROJECT LLC                 §      Case No. 17-32880
       Debtor                              §            Chapter 7
                                           §
Title Rover LLC                            §      Case No. 17-32881
       Debtor                              §            Chapter 7
                                           §
                                           §      (Jointly Administered under 17-32880)
ENSOURCE INVESTMENTS, LLC                  §
     Movant                                §
                                           §
vs.                                        §
                                           §
HOPEWELL-PILOT PROJECT LLC and             §
TITLE ROVER, LLC, and                      §
RODNEY TOW, TRUSTEE                        §
      Respondents.                         §

                     AGREED ORDER CONCERNING
       ENSOURCE INVESTMENTS, LLC’S MOTION FOR RELIEF FROM THE
           AUTOMATIC STAY REGARDING PENDING LITIGATION

       IN HOUSTON, TEXAS, on July 19, 2018, came on for hearing, the Motion for Relief

From the Automatic Stay Regarding Pending Litigation filed by Ensource Investments, LLC

(“Ensource”) to which Rodney Tow, Trustee (“Trustee”) objected. At the hearing, Ensource and

the Trustee (collectively “Parties”) reached an agreement which was announced to the Court.

Based upon the announcement of the Parties and the announcement being in the best interest of

the estates and the Parties; it is THEREFORE

       ORDERED that the automatic stay in the captioned jointly administered bankruptcy cases

is modified as follows:
Case 3:17-cv-00079-H-LL Document
      Case 17-32880 Document 11685-2
                                  FiledFiled 11/16/18
                                        in TXSB       PageID.626
                                                 on 08/30/18      Page
                                                             Page 2 of 2 6 of 53



        1.      Ensource may add the Debtors, captioned above, as nominal parties to Ensource
                Investments, LLC vs Thomas Tatham et al; Civil Action No. 17-cv-00079 in the
                United States District Court, Southern District of California, San Diego Division
                (“San Diego Action”),

        2.      Ensource may conduct discovery in accordance with the Federal Rules of Civil
                Procedure (“Discovery”) of the Debtors and their bankruptcy estates in the San
                Diego Action,

        3.      The Debtors’ designated corporate representatives are directed to cooperate with
                and assist the Trustee in responding to the Discovery,

        4.      Costs, other than legal fees, incurred by the Trustee or the Trustee’s professionals
                in copying items produced in response to the Discovery and otherwise complying
                with the Discovery shall be borne by Ensource, provided that (a) the Trustee shall
                notify Ensource prior to incurring any such costs for which the Trustee or the
                Trustee’s professionals will seek reimbursement and (b) Ensource consents to said
                costs,

        5.      The Trustee and Ensource may seek relief from this Court concerning any provision
                of this Order including, but not limited to, the Discovery and costs that the Trustee
                seeks to incur in connection with the Discovery,

        6.      The Trustee shall not contest, object to or seek to subordinate or otherwise
                challenge the proofs of claim filed by Ensource in the captioned cases until the San
                Diego Action is concluded by final judgment or settlement, and

        7.      All other relief not granted is denied.

        Signed: August
Date: _________   ____,30,2018
                           2018.               By:_____________________
                                             ____________________________________
                                             DAVID R. JONES
APPROVED AND ENTRY REQUESTED:UNITED STATES BANKRUPTCY JUDGE

By: Alan S. Gerger                                   By: /s/ R. J. Shannon
Alan S. Gerger                                       R. J. Shannon
State Bar No.: 07816350                              State Bar No.: 24108062
2211 Norfolk St., Suite 517                          Diamond McCarthy LLP
Houston, Texas 77098                                 909 Fannin Street, 37th Floor
Telephone: 713-337-6423                              Houston, Texas 77010
E-mail: asgerger@gerglaw.com                         713-333-5143
                                                     robert.shannon@diamondmccarthy.com
ATTORNEYS FOR
ENSOURCE INVESTMENTS LLC                             ATTORNEYS FOR RODNEY D. TOW, IN
                                                     HIS CAPACITY AS CHAPTER 7 TRUSTEE
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.627 Page 7 of 53




                      Exhibit B
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.628 Page 8 of 53




 1   PANAKOS LAW, APC
     Aaron D. Sadock (SBN 282131)
 2   555 West Beech Street, Ste. 500
     San Diego, California 92101
 3   Telephone: (619) 800-0529
     Facsimile: (866) 365-4856
 4   Email: asadock@panakoslaw.com
 5   Attorney for Plaintiff ENSOURCE INVESTMENTS LLC
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   ENSOURCE INVESTMENTS LLC, a             Case No. 3:17-cv-00079-H-LL
     Delaware limited liability company,
12
                 Plaintiff,                  AMENDED COMPLAINT FOR:
13   v.
                                                1. Violation of Section 10(b) of
14   THOMAS P. TATHAM, an                          The Exchange Act and Rule
     individual; MARK A. WILLIS, an                10b-5(b) Promulgated
15   individual; PDP MANAGEMENT
                                                   Thereunder
16   GROUP, LLC, a Texas limited
                                                2. Conversion
     liability company; HOPEWELL-               3. Intentional Misrepresentation
17   PILOT PROJECT, LLC, a Texas
                                                4. Unfair Competition (Business
18   limited liability company [nominal
                                                   & Professions Code §17200, et
     party]; TITLE ROVER, LLC, a Texas             seq.)
19   limited liability company [nominal
20   party]; BEYOND REVIEW, LLC, a
     Texas limited liability company;
21   IMAGE ENGINE, LLC, a Texas
     limited liability company; WILLIS       (Jury Trial Requested)
22
     GROUP, LLC, a Texas limited
23   liability company; and DOES 1-50,
24                  Defendants.
25
26
27         NOW COMES the Plaintiff, EnSource Investments LLC (“EnSource”), by
28   and through its undersigned counsel, and for its Complaint against Thomas P.

                                  AMENDED COMPLAINT
                                          1
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.629 Page 9 of 53




 1   Tatham, Mark A. Willis, Hopewell-Pilot Project, LLC, PDP Management Group,
 2   LLC, Title Rover, LLC, Beyond Review, LLC, Imagine Engine, LLC and Willis
 3   Group, LLC (collectively, the “Defendants”), states as follows:
 4                             I.    INTRODUCTION
 5         1.     This litigation arises from a scheme to defraud the Plaintiff in
 6   connection with the purchase and sale of securities of Defendant Hopewell – Pilot
 7   Project, LLC (“Hopewell”). The scheme was propagated and otherwise conducted
 8   by two main ring leaders: Defendants Thomas P. Tatham (“Tatham”) and Mark A.
 9   Willis (“Willis”).
10         2.     As set forth more particularly infra, Defendants Tatham and Willis
11   solicited investment from the Plaintiff in exchange for an interest in Hopewell (the
12   “Hopewell Interest”) as well as a warrant to convert the Hopewell Interest into an
13   interest in Defendant Title Rover, LLC (“Title Rover”) (the “Title Rover Warrant”)
14   (the Hopewell Interest and Title Rover Warrant shall be collectively referred to
15   herein as the “Securities”) and, in connection therewith, failed to disclose material
16   fact, as well as committed omissions of material fact.
17         3.     In particular, Defendants Tatham and Willis: (a) failed to disclose the
18   insolvency of Hopewell to the Plaintiff, notwithstanding inquiries thereof by the
19   Plaintiff, and actively engaged in acts to conceal the insolvency and otherwise dire
20   and bankrupt financial condition of Hopewell; (b) made misrepresentations to the
21   Plaintiff that its investment would be used for go-forward oil, gas and mineral
22   exploration activities of Hopewell when, in fact, Defendants Tatham and Willis
23   had planned to use and, in fact, actually used nearly all of the proceeds of the
24   investment of the Plaintiff to pay themselves, related entities (including
25   Defendants Beyond Review, Willis Group, Image Engine, and PDP Management
26   (“Entity Defendants”) and even relatives for previously-incurred amounts allegedly
27   owed but never disclosed to the Plaintiffs, thereby leaving next to nothing of the
28   investment of the Plaintiff available for the go-forward oil, gas and mineral

                                     AMENDED COMPLAINT
                                             2
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.630 Page 10 of 53




 1    exploration activities of Hopewell; (c) made misrepresentations with respect to the
 2    progress of Hopewell with respect to its then-current oil, gas and mineral
 3    exploration activities as well as potential payoff in connection therewith at the time
 4    they solicited the investment from the Plaintiff; and (d) made misrepresentations
 5    concerning the efficacy of the technology licensed to Defendant Hopewell by
 6    Defendant Title Rover, an entity owned and controlled directly and indirectly by
 7    Defendants Tatham and Willis, which technology was crucial to the oil, gas and
 8    mineral exploration activities of Hopewell.
 9          4.     While Defendants Tatham and Willis were actively and consciously
10    squandering nearly every dollar invested into Hopewell by the Plaintiff in order to
11    line their own pockets through direct payments to themselves as well as payments
12    to their affiliated companies, including the Entity Defendants, and relatives, neither
13    one ever provided the Plaintiff with any information concerning the financial
14    affairs of Hopewell and, in fact, lead the Plaintiff to believe that all was going well
15    – until Defendant Tatham sent the Plaintiff an electronic mail on December 7,
16    2016 (the “December 7th E-Mail”) essentially stating that Hopewell was out of
17    money, insolvent and in need of immediate cash infusion in order to be able to
18    continue business activities.
19                        II.   JURISDICTION AND VENUE
20          5.     The claims of the Plaintiff arise under §§10(b) and 20(a) of the
21    Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§78(j)(b) and
22    78(t), and Rule 10b-5 promulgated thereunder; and under §§11, 12(a)(2), and 15 of
23    the Securities Act of 1933 (the “Securities Act).
24          6.     Jurisdiction is conferred by §27 of the Exchange Act, and 28 U.S.C.
25    §1331, as well as by §22 of the Securities Act.
26          7.     Venue is proper in the United States District Court for the Southern
27    District of California (the “District”) pursuant to §27 of the Exchange Act because
28    acts and practices complained of herein occurred in part in the District.

                                      AMENDED COMPLAINT
                                              3
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.631 Page 11 of 53




 1    Alternatively, venue is proper in the United States District Court for the Southern
 2    District of California (the “District”) pursuant to 28 U.S.C. § 1391(b)(2).
 3                              III.   THE PARTIES
 4          8.     The Plaintiff, EnSource Investments LLC, is a Delaware limited
 5    liability company that maintains its principal place of business at 216 Centerview
 6    Drive, Suite 160, Brentwood, Tennessee 37027. The Plaintiff lost Four Hundred
 7    Thirty Thousand Dollars ($430,000) in connection with the purchase of the
 8    Hopewell Interest.
 9    9.    Defendant Tatham is an individual who, on information and belief, resides in
10    Houston, Texas. Defendant Tatham had, in connection with the purchase and sale
11    of the Hopewell Interest to the Plaintiff, touted himself as an expert in the oil, gas
12    and mineral exploration industry having decades of relevant experience and
13    numerous successful past transactions and business dealings. Defendant Tatham is
14    a manager of Hopewell and represented to the Plaintiff that he would undertake
15    and successfully and faithfully fulfill the duties of a manager of Hopewell as well
16    as maintain an officer position whereby he would be an integral part of day-to-day
17    operations of Hopewell.      As noted infra, combined with Defendant Willis,
18    Defendant Tatham syphoned no less than Three Hundred Ninety-Nine Thousand
19    Dollars ($399,000) out of the Four Hundred Thirty Thousand Dollars ($430,000) –
20    nearly ninety-threepercent (93%) -- that was invested into Hopewell by the
21    Plaintiff through entities that he owed and controlled.
22          10.    Defendant Willis is an individual who, on information and belief,
23    resides in Houston, Texas. Defendant Willis had, in connection with the purchase
24    and sale of the Hopewell Interest to the Plaintiff, represented himself as a
25    successful businessman and serial entrepreneur having started, grown and sold
26    companies many times for profits in the millions of dollars. Defendant Willis is a
27    manager of Hopewell and represented to the Plaintiff that he would undertake and
28    successfully and faithfully fulfill the duties of a manager of Hopewell as well as

                                       AMENDED COMPLAINT
                                               4
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.632 Page 12 of 53




 1    maintain an officer position whereby he would be an integral part of day-to-day
 2    operations of Hopewell.      As noted infra, combined with Defendant Tatham,
 3    Defendant Willis syphoned no less than Three Hundred Ninety-Nine Thousand
 4    Dollars ($399,000) out of the Four Hundred Thirty Thousand Dollars ($430,000) –
 5    nearly ninety-three percent (93%) -- that was invested into Hopewell by the
 6    Plaintiff through entities that he owed and controlled
 7          11.    Defendant Hopewell-Pilot Project, LLC (“Hopewell”) is a Texas
 8    limited liability company with its principal place of business in Texas. Hopewell is
 9    owned and controlled, directly and indirectly, by Defendants Tatham and Willis.
10    Hopewell is a chapter 7 debtor in bankruptcy case number 17-32880 pending in the
11    United States Bankruptcy Court, Southern District of Texas, Houston Division.
12    The automatic stay was lifted to allow Hopewell to be a nominal party in this
13    lawsuit. The chapter 7 trustee for Hopewell is Rodney Tow.
14          12.    Defendant PDP Management Group, LLC (“PDP Management”) is a
15    Texas limited liability company with its principal place of business at 800 Brazos
16    Street, Suite 400, Austin, Texas 78701. Defendant Tatham is the sole manager of
17    PDP Management.        PDP Management syphoned, as bogus management and
18    related services fees, no less than One Hundred Fifty-Nine Thousand Two
19    Hundred Fifty Dollars ($159,250) in the less than three (3) month period from the
20    initial investment by the Plaintiff in Hopewell to the December 7th E-mail. In
21    reality, PDP Management was merely a conduit by which the funds invested by the
22    Plaintiff into Hopewell could land in the pocket of Defendant Tatham.
23          13.    Defendant Title Rover (“Title Rover”) is a Texas limited liability
24    company with its principal place of business at 1400 Post Oak Boulevard, Suite
25    200, Houston, Texas 77056. Title Rover is owned and controlled, directly and
26    indirectly, by Defendants Tatham and Willis and was represented to hold a license
27    to revolutionary software that would perform title work for land ownership in a
28    manner that is at least ten (10) times quicker than any other software available and

                                      AMENDED COMPLAINT
                                              5
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.633 Page 13 of 53




 1    discover all errors in connection with the chain of title with respect to land
 2    ownership. Title Rover syphoned no less than One Hundred Fifty Thousand Five
 3    Hundred Ninety Dollars ($150,590) in the less than three (3) month period from
 4    the initial investment by the Plaintiff in Hopewell to the December 7th E-mail. In
 5    reality, Title Rover was merely a conduit by which the funds invested by the
 6    Plaintiff into Hopewell could land in the pocket of Defendants Tatham and Willis.
 7    Title Rover is a chapter 7 debtor in bankruptcy case number 17-32881 pending in
 8    the United States Bankruptcy Court, Southern District of Texas, Houston Division.
 9    The automatic stay was lifted to allow Hopewell to be a nominal party in this
10    lawsuit. The chapter 7 trustee for Title Rover is Rodney Tow.
11            14. Defendant Beyond Review, LLC (“Beyond Review”) is a Texas
12    limited liability company with its principal place of business at 1400 Post Oak
13    Boulevard, Suite 200, Houston, Texas 77056.         Defendant Willis is the sole
14    manager of Beyond Review. Beyond Review syphoned, as bogus services fees, no
15    less than Fifty Thousand Five Hundred Forty-Eight Dollars ($50,548) in the less
16    than three (3) month period from the initial investment by the Plaintiff in Hopewell
17    to the December 7th E-mail. In reality, Beyond Review was merely a conduit by
18    which the funds invested by the Plaintiff into Hopewell could land in the pocket of
19    Defendant Willis.
20          15.   Defendant Image Engine, LLC (“Image Engine”) is a Texas limited
21    liability company with its principal place of business at 1400 Post Oak Boulevard,
22    Suite 200, Houston, Texas 77056. Defendant Willis is the sole manager of Image
23    Engine. Image Engine syphoned, as bogus services fees, no less than Twenty-Four
24    Thousand Dollars ($24,000) in the less than three (3) month period from the initial
25    investment by the Plaintiff in Hopewell to the December 7th E-mail. In reality,
26    Image Engine was merely a conduit by which the funds invested by the Plaintiff
27    into Hopewell could land in the pocket of Defendant Willis.
28          16.   Defendant Willis Group, LLC (“Willis Group”) is a Texas limited

                                     AMENDED COMPLAINT
                                             6
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.634 Page 14 of 53




 1    liability company with its principal place of business at 1400 Post Oak Boulevard,
 2    Suite 200, Houston, Texas 77056. Defendant Willis is the sole manager of Willis
 3    Group.      Willis Group syphoned, as bogus services fees, no less than Fifteen
 4    Thousand Dollars ($15,000) in the less than three (3) month period from the initial
 5    investment by the Plaintiff in Hopewell to the December 7th E-mail. In reality,
 6    Willis Group was merely a conduit by which the funds invested by the Plaintiff
 7    into Hopewell could land in the pocket of Defendant Willis.
 8                                ALTER EGO ALLEGATIONS
 9                       Image Engine, Beyond Review, and Defendant Willis
10          17.      Plaintiff alleges that corporate defendants Image Engine and Beyond
11     Review, are, and at all times herein mentioned were, alter ego corporations of
12     individual Defendant Willis by reason of the following:
13                a. At all times herein mentioned herein, Willis dominated, influenced,
14                and controlled Beyond Review and Image Engine and their business,
15                property, and affairs.
16                b. Currently and at all times herein mentioned herein, Defendant Willis
17                has shared a unity of interest with Beyond Review and Image Engine,
18                and any individuality and separateness between them have ceased.
19                c. At all times since their incorporation, Beyond Review and Image
20                Engine have been mere shells and shams without capital or assets, which
21                Defendant Willis used as a conduit to conduct his personal business,
22                property, and affairs.
23                d. At all times mentioned herein, Beyond Review and Image Engine
24                were created and continued pursuant to a fraudulent plan, scheme, and
25                device conceived and operated by Defendant Willis where the income,
26                revenue and profits of Beyond Review and Image Engine were diverted
27                to Defendant Willis directly.
28                e. At all times mentioned herein, Beyond Review and Image Engine, and

                                           AMENDED COMPLAINT
                                                   7
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.635 Page 15 of 53




 1                were organized by Defendant Willis as a device to avoid individual
 2                liability and for the purpose of substituting financially irresponsible
 3                corporations in the place and stead of Defendant Willis.
 4                f. At all times mentioned herein, Image Engine and Beyond Review
 5                were formed by Defendant Willis with capitalization totally inadequate
 6                for the business in which each company was engaged.
 7                g. Under the circumstances, allowing the fiction of the separate
 8                corporate existences of Beyond Review and Image Engine to persist
 9                would sanction a fraud and promote injustice in that Plaintiff would be
10                unable to enforce any judgment in its favor.
11          18.      As alter egos of one another, these Defendants are jointly and
12    severally liable for all damages owed to Plaintiff.
13                               PDP Management and Defendant Tatham
14          19.      Plaintiff alleges that corporate defendant PDP Management is, and at
15     all times herein mentioned was, an alter ego corporations of individual Defendant
16     Tatham by reason of the following:
17                a. At all times herein mentioned herein, Defendant Tatham dominated,
18                influenced, and controlled PDP Management and its business, property,
19                and affairs.
20                b. Currently and at all times herein mentioned herein, PDP Management
21                has shared a unity of interest and ownership, and any individuality and
22                separateness between it and Defendant Tatham has ceased.
23                c. At all times since their incorporation, PDP Management has been a
24                mere shell and sham without capital or assets, which Defendant Tatham
25                has used as a conduit to conduct his personal business, property, and
26                affairs.
27                d. At all times mentioned herein, PDP Management was created and
28

                                        AMENDED COMPLAINT
                                                8
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.636 Page 16 of 53




 1                continued pursuant to a fraudulent plan, scheme, and device conceived
 2                and operated by Defendant Tatham where the income, revenue and
 3                profits of PDP Management were diverted to Defendant Tatham directly.
 4                e. At all times mentioned herein, PDP Management was organized by
 5                Defendant Tatham as a device to avoid individual liability and for the
 6                purpose of substituting financially irresponsible corporations in the place
 7                and stead of Defendant Tatham.
 8                f. At all times mentioned herein, PDP Management was formed by
 9                Defendant Tatham with capitalization totally inadequate for the business
10                in which each company was engaged.
11                g. Under the circumstances, allowing the fiction of the separate
12                corporate existence of PDP Management to persist would sanction a
13                fraud and promote injustice in that Plaintiff would be unable to enforce
14                any judgment in its favor.
15          20.      As alter egos of one another, these Defendants are jointly and
16    severally liable for all damages owed to Plaintiff.
17                                IV.    GENERAL ALLEGATIONS
18     A. HOPEWELL’S UNDISCLOSED DIRE FINANCIAL CONDITION
19          21.      Defendants Tatham and Willis began soliciting the Plaintiff for an
20    investment in or around July 2016. In connection with the solicitation activities,
21    Defendants Tatham and Willis provided certain information and material to the
22    Plaintiff, among which was a “Private Placement Memorandum – Hopewell Pilot –
23    Project, LLC” (the “Private Placement Memorandum”). A true and correct copy of
24    the Private Placement Memorandum is attached hereto and incorporated herein as
25    Exhibit A.
26          22.      In the Private Placement Memorandum, it is stated that “…Hopewell
27    is seeking qualified debt and equity investors to provide up to $2,000,000 in new
28    funds from the placement of up to 1,000,000 Initial Additional Equity Shares for

                                        AMENDED COMPLAINT
                                                9
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.637 Page 17 of 53




 1    the purpose of acquiring new lease and mineral interest acquisitions in the four
 2    target areas and for working capital to continue the Company’s operations and
 3    evaluation of lease acquisition opportunities.”      See “Executive Summary” in
 4    Exhibit A,
 5          23.     The Private Placement Memorandum mentions no aspect of the
 6    financial condition of Hopewell, even though during the time period of the
 7    solicitation of investment from the Plaintiff, Hopewell: (a) had less than Ten
 8    Thousand Dollars ($10,000) and, at times, had a negative balance in its one and
 9    only checking account; and (b) was at all times insolvent and on the verge of
10    bankruptcy.
11          24.     Further, at no time during the solicitation of the investment from the
12    Plaintiff did either of Defendants Tatham and Willis even remotely mention the
13    insolvency of Hopewell or the dire financial position of the company and its verge
14    of bankruptcy, even though they were both fully aware of such condition.
15    Defendant Willis also represented that they had a $25 million investor potentially
16    waiting to invest in Hopewell and that Hopewell was oversubscribed in its
17    investments, further buttressing Plaintiff’s confidence to invest in Hopewell.
18          25.     When questioned about the financial strength of Hopewell, both
19    Defendants Tatham and Willis failed to disclose: (a) Hopewell’s pathetically low
20    (and sometimes negative) cash balance, insolvency and near bankrupt condition;
21    (b) the fact that Hopewell was running at a huge loss each month since its
22    inception; and (c) any financial statement of Hopewell including, without
23    limitation, any income statement, balance sheet, statement of cash flows or
24    statement of stockholders’ equity.
25          26.     Instead, Defendants Tatham and Willis would affirm the viability of
26    Hopewell to the Plaintiff, even though they both knew of its dire financial
27    condition and near bankrupt state and notwithstanding the fact that both
28    Defendants Tatham and Willis maintained the duty to disclose the precarious and

                                      AMENDED COMPLAINT
                                             10
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.638 Page 18 of 53




 1    near bankrupt state of Hopewell to the Plaintiff.
 2          27.    Further, when the initial tranche of the investment of the Plaintiff into
 3    Hopewell was delayed and Defendants Tatham and Willis knew that the
 4    discontinuation of the company’s operations was imminent, instead of disclosing
 5    such precarious state of Hopewell, Defendants Tatham and Willis requested a
 6    bridge loan from the Plaintiff through the issuance of a convertible promissory
 7    note (the “Convertible Note”). This Note was personally guaranteed by Defendant
 8    Willis himself.   Defendants Tatham and Willis conducted themselves in the
 9    aforementioned manner to further hide the truth of Hopewell’s desperate financial
10    condition.
11
               B. MISREPRESENTATIONS CONCERNING THE USE OF THE
12                        INVESTMENT PROCEEDS
13          28.    Throughout the entire solicitation period, Defendants Tatham and
14    Willis stated, on behalf of themselves and as agents of Hopewell, on numerous
15    occasions, that the use of the investment proceeds would be for go-forward
16    working capital requirements and for acquiring new lease and mineral interest
17    acquisitions in the four target areas. In fact, such use of funds was stated in the
18    Private Placement Memorandum. Defendants Tatham and Willis, individually and
19    as agents of Hopewell, omitted that Hopewell had any outstanding debt, and
20    informed Plaintiff that the proceeds would be used for tech commitments.
21    Defendant Tatham himself informed Plaintiff that nothing would appear like self-
22    dealing. Defendants Tatham and Willis also represented that the Entity Defendants
23    (Beyond Review, Image Engine, Willis Group, and PDP Management) would be
24    providing legitimate services to Hopewell.
25          29.    In reality, Defendants Tatham and Willis had covertly planned to use
26    the investment proceeds to line their pockets for alleged amounts owed to them as
27    well as the Entity Defendants, companies that they owned and controlled. Neither
28    of Defendants Tatham or Willis had any intention of using the investment proceeds

                                      AMENDED COMPLAINT
                                             11
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.639 Page 19 of 53




 1    for either go-forward working capital needs or the acquisition of new lease and
 2    mineral interest acquisitions in the four target areas.
 3          30.    In fact, on September 13, 2016 – the very day the first tranche of
 4    investment from the Plaintiff was received in the amount of Two Hundred Five
 5    Thousand Dollars ($205,000) pursuant to the Convertible Note (the “First
 6    Tranche”) – One Hundred Eleven Thousand Dollars ($111,000), over half of the
 7    amount of the initial tranche, was immediately wire transferred to companies
 8    owned and controlled by Defendants Tatham and Willis.
 9          31.    Then, in just a three (3) day period thereafter from September 14,
10    2016 through September 16, 2016, Defendants Tatham and Willis drained the
11    remaining Ninety-Four Thousand Dollars ($94,000) and even managed to create an
12    overdraw in the checking account of Hopewell in excess of Three Thousand
13    Dollars ($3,000) by, among other things, wire transferring over Fifty-Seven
14    Thousand Dollars ($57,000) into the accounts of companies they owed and
15    controlled. In the course of just four (4) days, Defendants Tatham and Willis put
16    over One Hundred Sixty-Eight Thousand Dollars ($168,000) – over Eighty Percent
17    (80%) – into their own pocket through transfer of such amount to companies they
18    owned and controlled. Not only was such amount not used for either go-forward
19    working capital needs or the acquisition of new lease and mineral interest
20    acquisitions in the four target areas as represented by Defendants Tatham and
21    Willis, but none of the remaining amount of the First Tranche was used for either
22    such purposes.
23          32.    After draining the First Tranche from the coffers of Hopewell for their
24    own individual benefits and against their expressed representations of the use of
25    such funds – and once again creating an undisclosed, negative cash balance in the
26    sole bank account of Hopewell, Defendants Tatham and Willis did not stop there.
27    Specifically, on September 30, 2016, Defendants Tatham and Willis received the
28    second tranche of the investment from the Plaintiff in the amount of Twenty

                                       AMENDED COMPLAINT
                                              12
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.640 Page 20 of 53




 1    Thousand Dollars ($20,000) (the “Second Tranche”) and spent such funds
 2    consistent with how they spent the funds of the First Tranche – without any of such
 3    funds actually used for either go-forward working capital needs or the acquisition
 4    of new lease and mineral interest acquisitions in the four target areas, as
 5    represented by Defendants Tatham and Willis.
 6          33.   On October 28, 2016, the third tranche of the investment from the
 7    Plaintiff in the amount of Two Hundred Five Thousand Dollars ($205,000) (the
 8    “Third Tranche”) was received into the coffers of Hopewell. Instead of using such
 9    funds for either go-forward working capital needs or the acquisition of new lease
10    and mineral interest acquisitions in the four target areas as represented by
11    Defendants Tatham and Willis, they used such amount to, once again, line their
12    own pockets and, in the process, putting Hopewell in yet another round of
13    insolvency and negative cash balance in its checking account – and Defendants
14    Tatham and Willis did it in much the same ways as they had squandered the prior
15    tranches.
16          34.   Specifically, on the very day the Third Tranche was received, nearly
17    Seventy-Seven Thousand Dollars ($77,000) – over Thirty-Seven Percent (37%) –
18    of the Third Tranche was wire transferred to companies owned and controlled by
19    Defendants Tatham and Willis. Then, in the period from October 29, 2016 through
20    November 1, 2016 – just four (4) days – Defendants Tatham and Willis wire
21    transferred another near Eighty-Three Thousand Dollars ($83,000) to companies
22    they owned and controlled, thereby making their five (5) day pillage total of the
23    Third Tranche to over One Hundred Sixty Thousand Dollars ($160,000) – over
24    Seventy-Eight Percent (78%) – of the amount of the Third Tranche. As with the
25    two prior tranches, none of such funds for either go-forward working capital needs
26    or the acquisition of new lease and mineral interest acquisitions in the four target
27    areas as represented by Defendants Tatham and Willis. Further, reminiscent of the
28    First Tranche, the remainder of the Third Tranche steadily was spent on items

                                     AMENDED COMPLAINT
                                            13
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.641 Page 21 of 53




 1    other than the stated use of funds and in such a haphazard fashion to eventually
 2    create a negative balance in the sole checking account of Hopewell of over Thirty-
 3    Six Thousand Dollars ($36,000).
 4          35.    Meanwhile, while Defendants Tatham and Willis pillage and plunder
 5    the investment of the Plaintiff the second it hit the account of Hopewell to line
 6    their own pockets and to eventually drive Hopewell into a desperate financial
 7    crisis, neither one makes any communication whatsoever to any representative of
 8    the Plaintiff. In fact and to the contrary, Defendants Tatham and Willis proceeded
 9    to interface with representatives of the Plaintiff in a manner that creates the
10    intended illusion that the business of Hopewell is proceeding as planned. Until, of
11    course, Defendant Tatham sends the December 7th E-mail to the Plaintiff noting the
12    insolvency and imminent bankruptcy of Hopewell – without any plan to reverse
13    the situation except, of course, to ask for the Plaintiff to invest more money into
14    Hopewell.
15
                  C. MISREPRESENTATIONS CONCERNING THE PROGRESS
16                      AND BUSINESS STATE OF HOPEWELL
17          36.    In the Private Placement Memorandum, it is stated that “…Hopewell
18    is seeking qualified debt and equity investors to provide up to $2,000,000 in new
19    funds from the placement of up to 1,000,000 Initial Additional Equity Shares for
20    the purpose of acquiring new lease and mineral interest acquisitions in the four
21    target areas and for working capital to continue the Company’s operations and
22    evaluation of lease acquisition opportunities.”
23          37.    Such    aforementioned      statement    in    the   Private    Placement
24    Memorandum implies that Hopewell had current lease and mineral acquisitions,
25    which it did not at the time of the solicitation of the investment from the Plaintiff.
26          38.    Further, at all times since the initial solicitation of the investment from
27    the Plaintiff through the December 7th E-Mail, both in the Private Placement
28    Memorandum and otherwise, Defendants Tatham and Willis continuously and

                                       AMENDED COMPLAINT
                                              14
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.642 Page 22 of 53




 1    consciously misrepresented the payoff potential of the lease and mineral
 2    acquisitions as well as the relative ease of conducting negotiations and actually
 3    procuring such lease and mineral acquisitions.
 4           39.   In fact, notwithstanding their representations of ease-of-closing and
 5    moon-shot profits with respect to the lease and mineral acquisitions, Defendants
 6    Tatham and Willis merely closed a fraction of the amount needed to achieve
 7    commercial critical mass.     Phrased differently, Defendants Tatham and Willis
 8    intentionally misrepresented the profit potential as well as the probability of such
 9    profit potential of the lease and mineral acquisitions of Hopewell in connection
10    with the solicitation of the investment from the Plaintiff.
11
        D.     MISREPRESENTATIONS CONCERNING THE TECHNOLOGY
12             AND KNOW-HOW OF TITLE ROVER AND HOPEWELL
13
             40.   Defendants Tatham and Willis represented that the primary advantage
14
      that Hopewell maintained in its efforts to procure oil, gas and mineral interests was
15
      the proprietary title-searching technology of Title Rover, which such technology
16
      had been licensed to Hopewell (the “Title Rover Technology”).
17
             41.   Defendants Tatham and Willis, individually and as agents of
18
      Hopewell and Title Rover, represented that the Title Rover Technology could
19
      search data related to property transfers and discover, without any human
20
      intervention, any and all defects concerning the chain of title of property transfers
21
      in a fraction of the time that it would take humans to perform the same activities.
22
      Furthermore, Defendants Tatham and Willis represented that the technology was
23
      being used by IBM under a separate exclusive license, that Willis Group had
24
      invested $3 million into the Title Rover technology, and that the software had or
25
      was already in use for a case involving BP dealing with e-discovery.
26
             42.   In fact, the Title Rover Technology was not nearly as robust or
27
      automated as represented by Defendants Tatham, Willis, Hopewell, and Title
28

                                       AMENDED COMPLAINT
                                              15
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.643 Page 23 of 53




 1    Rover. Nor did it maintain any automation to discover defects concerning the
 2    chain of title of property transfers.
 3          43.    The Title Rover Technology produced no results for Hopewell in
 4    connection with viable potential transactions for oil, gas and/or mineral rich
 5    properties for which defects in the chain of title were present.
 6
                                    FIRST CLAIM
 7          VIOLATION OF SECTION 10(b) OF THE EXCHANGE ACT AND
                   RULE 10b-5(b) PROMULGATED THEREUNDER
 8             (Against Defendants Tatham, Willis, and Entity Defendants)
 9          44.    The Plaintiff re-alleges each and every allegation contained in the
10    foregoing paragraphs as if fully set forth herein.
11          45.    Defendants Tatham and Willis, on behalf of themselves, and as agents
12    of Entity Defendants, Title Rover, and Hopewell, deceived Plaintiff, and in so
13    doing caused the Plaintiff to purchase the Hopewell interest, by: (a) failing to
14    disclose the insolvency of Hopewell to the Plaintiff, notwithstanding inquiries
15    thereof by the Plaintiff, and actively engaged in acts to conceal the insolvency and
16    otherwise dire and bankrupt financial condition of Hopewell; (b) making
17    misrepresentations to the Plaintiff that its investment would be used for go-forward
18    oil, gas and mineral exploration activities of Hopewell, tech commitments, and for
19    legitimate services provided by their companies, which include the Entity
20    Defendants    (Beyond     Review,       Image   Engine,   Willis   Group,   and   PDP
21    Management), when, in fact, Defendants Tatham and Willis had planned to use
22    and, in fact, actually used nearly all of the proceeds of the investment of the
23    Plaintiff to pay themselves, related entities and even relatives for previously-
24    incurred amounts allegedly owed but never disclosed to the Plaintiffs, thereby
25    leaving next to nothing of the investment of the Plaintiff available for the go-
26    forward oil, gas and mineral exploration activities of Hopewell; (c) making
27    misrepresentations with respect to the progress of Hopewell with respect to its
28

                                        AMENDED COMPLAINT
                                               16
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.644 Page 24 of 53




 1    then-current oil, gas and mineral exploration activities as well as potential payoff
 2    in connection therewith at the time they solicited the investment from the Plaintiff;
 3    (d) making misrepresentations concerning the efficacy and use of the core
 4    technology licensed to Defendant Hopewell by Defendant Title Rover, an entity
 5    owned and controlled directly and indirectly by Defendants Tatham and Willis,
 6    which technology was crucial to the oil, gas and mineral exploration activities of
 7    Hopewell.
 8          46.    Defendants Tatham and Willis, on behalf of themselves, the Entity
 9    Defendants, Title Rover, and Hopewell, made untrue statements of material fact
10    and/or omitted to state material facts necessary to make the statements made not
11    misleading, and/or substantially participated in the creation of the alleged
12    misrepresentations, which operated as a fraud and deceit upon the Plaintiff in
13    connection with its purchase of the Hopewell Interest and in violation of Section
14    10(b) of the Exchange Act and Rule 10b-5(b).
15          47.    Defendants Tatham and Willis, on behalf of themselves, the Entity
16    Defendants, Title Rover, and Hopewell, directly and indirectly, by the use of
17    means and instrumentalities of interstate commerce and/or the mails, made, or
18    substantially participated in the creation of, untrue statements of material facts
19    and/or omitted to state material facts necessary in order to make the statements
20    made about the Hopewell investment in light of the circumstances under which
21    they were made, not misleading, as set forth herein.
22          48.    Defendants Tatham and Willis, on behalf of themselves, the Entity
23    Defendants, Title Rover, and Hopewell, had actual knowledge of the
24    misrepresentations and omissions of material facts set forth herein, or acted with
25    reckless disregard for the truth in that they failed to ascertain and to disclose such
26    facts, even though such facts were unavailable to them.
27          49.    The facts alleged herein set forth a strong inference that each of
28    Defendants acted with scienter.

                                        AMENDED COMPLAINT
                                               17
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.645 Page 25 of 53




 1          50.    Each of Defendants had a strong motive to engage in the fraudulent
 2    scheme set forth herein. Namely, to pilfer the investment funds for their own gain.
 3          51.    By reason of the foregoing, the Defendants have violated Section
 4    10(b) of the Exchange Act and Rule 10b-5(b), promulgated thereunder and are
 5    liable to the Plaintiff for damages which they suffered in connection with their
 6    purchases of the Hopewell Interest.
 7                                 SECOND CLAIM
                                    CONVERSION
 8
               (Against Defendants Tatham, Willis, PDP Management, Title Rover,
 9                     Beyond Review, Imagine Engine and Willis Group)
10          52.    The Plaintiff re-alleges each and every allegation contained in the
11    foregoing paragraphs as if fully set forth herein.       This count is directly to
12    Defendants Tatham, Willis, PDP Management, Title Rover, Beyond Review,
13    Imagine Engine and Willis Group (the “Conversion Defendants”).
14          53.    Through Defendants’ Tatham and Willis’ orchestrated efforts to
15    defraud the Plaintiff in connection with the purchase and sale of the Hopewell
16    Interest, the Conversion Defendants have possession, control and dominion over
17    funds not rightfully owned by them.
18          54.    Due to such possession, control and dominion over funds not
19    rightfully owned by them, the Conversion Defendants damaged the Plaintiff to the
20    extent that such funds were derived from the investment from the Plaintiff.
21          55.    The possession, control and dominion over funds not rightfully owned
22    by the Conversion Defendants continues as of the date of the filing of this
23    Complaint.
24                                     THIRD CLAIM
25                     INTENTIONAL MISREPRESENTATION
                   (Against Defendants Tatham, Willis, and Entity Defendants)
26
            56. Plaintiff realleges and incorporates by reference all prior paragraphs of
27
      this Amended Complaint as though fully set forth herein.
28

                                      AMENDED COMPLAINT
                                             18
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.646 Page 26 of 53




 1          57.    Defendants Willis and Tatham, individually and as agents of Entity
 2    Defendants, Hopewell, and Title Rover, intentionally misrepresented material facts
 3    to Plaintiff concerning the Hopewell investment by: (a) failing to disclose the
 4    insolvency of Hopewell to the Plaintiff, notwithstanding inquiries thereof by the
 5    Plaintiff, and actively engaged in acts to conceal the insolvency and otherwise dire
 6    and bankrupt financial condition of Hopewell; (b) making misrepresentations to
 7    the Plaintiff that its investment would be used for go-forward oil, gas and mineral
 8    exploration activities of Hopewell, tech commitments, and for legitimate services
 9    provided by their companies, which include the Entity Defendants (Beyond
10    Review, Image Engine, Willis Group, and PDP Management), when, in fact,
11    Defendants Tatham and Willis had planned to use and, in fact, actually used nearly
12    all of the proceeds of the investment of the Plaintiff to pay themselves, related
13    entities, including Entity Defendants, and even relatives for previously-incurred
14    amounts allegedly owed but never disclosed to the Plaintiffs, thereby leaving next
15    to nothing of the investment of the Plaintiff available for the go-forward oil, gas
16    and mineral exploration activities of Hopewell; (c) making misrepresentations with
17    respect to the progress of Hopewell with respect to its then-current oil, gas and
18    mineral exploration activities as well as potential payoff in connection therewith at
19    the time they solicited the investment from the Plaintiff; (d) making
20    misrepresentations concerning the efficacy and use of the core technology licensed
21    to Defendant Hopewell by Defendant Title Rover, an entity owned and controlled
22    directly and indirectly by Defendants Tatham and Willis, which technology was
23    crucial to the oil, gas and mineral exploration activities of Hopewell.
24          58.    Defendants knew that these representations were false and made them
25    with the intent to defraud Plaintiff.
26          59.    Plaintiff reasonably relied upon Defendants’ representations in
27    deciding to invest in Hopewell.
28          60.    As a direct result of Defendants’ intentional misrepresentations,

                                        AMENDED COMPLAINT
                                               19
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.647 Page 27 of 53




 1    Plaintiff suffered damages in an amount to be proven at trial, but not less than
 2    $430,000.00, the amount invested into Hopewell.
 3          61.     Given the fraudulent, malicious, and oppressive nature of Defendants’
 4    conduct described above, Plaintiff is entitled to an award of punitive damages in an
 5    amount to be determined at trial.
 6                                     FOURTH CLAIM
 7           Unfair Competition (Business & Professions Code §17200, et seq.)
 8                (Against Defendants Willis, Tatham, and Entity Defendants)
 9          62.     Plaintiff realleges and incorporates by reference all prior paragraphs
10    of this Complaint as though fully set forth herein.
11          63.     Plaintiff is a “person” as that term is defined under California
12    Business & Professions Code section 17021.
13          64.     California’s Unfair Competition law defines unfair competition as any
14    unlawful, unfair, or fraudulent business act or practice. Section 17203 authorizes
15    injunctive, declaratory, and/or other equitable relief with respect to unfair
16    competition as follows:
17
            Any person who engages, has engaged, or proposes to engage in
18
            unfair competition may be enjoined in any court of competent
19          jurisdiction. The court may make such orders or judgments, including
            the appointment of a receiver, as may be necessary to prevent the use
20          or employment by any person of any practice which constitutes
21          unfair competition, as defined in this chapter, or as may be necessary
            to restore to any person in interest any money or property, real or
22          personal, which may have been required by means of such unfair
23          competition.
24
25    (Cal. Business & Professions Code, §17203.)

26          65.     Through the conduct alleged herein, Defendants Willis and Tatham,

27    as agents of Entity Defendants, Hopewell, and Title Rover, engaged in unlawful

28    business practices, including, but not limited to violating federal Law, including

                                       AMENDED COMPLAINT
                                              20
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.648 Page 28 of 53




 1    Section 10(b) of the Exchange Act and Rule 10b-5(b), for which this Court should
 2    issue declaratory, injunctive, and/or other equitable relief, pursuant to California
 3    Business and Professions Code section 17203, as may be necessary to prevent and
 4    remedy the conduct held to constitute unfair competition.
 5          66.    Defendants Willis and Tatham’s, individually and on behalf of Entity
 6    Defendants, violations of the Business and Professions Code section, as alleged
 7    herein, include, but are not limited to, omitting Hopewell's financial insolvency
 8    when soliciting Plaintiff to invest in Hopewell, representing that legitimate services
 9    would be provided by the Entity Defendants, and misrepresenting the efficacy of
10    Title Rover’s technology.
11          67.    The business acts and practices of Defendants Tatham and Willis,
12     individually and as agents of Entity Defendants, Hopewell, and Title Rover in
13     violating Section 10(b) of the Exchange Act and Rule 10b-5(b), as described
14     above, constitute an unlawful, unfair and/or fraudulent business practice in
15     violation of the Unfair Competition Law.
16          68.    Defendants Willis and Tatham’s knowing failure to adhere to these
17     laws, all of which are binding upon and burdensome to competitors of Defendants
18     Tatham and Willis and the Entity Defendants, engenders an unfair competitive
19     advantage for Willis, Tatham and the Entity Defendants, and hereby constituting
20     an unfair business practice, as set forth in California Business and Professions
21     Code sections 17200-17208.
22          69.    By and through the unfair and unlawful business practices described
23     above, Defendants Tatham, Willis, and the Entity Defendants have obtained
24     valuable property, money, and services from Plaintiff, and has deprived it of
25     valuable rights and benefits guaranteed by law, all to its detriment and to the
26     benefit of Tatham, Willis and their companies so as to allow Tatham and Willis to
27     unfairly compete.
28          70.    All the acts described here as violations of, among other things, the

                                      AMENDED COMPLAINT
                                             21
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.649 Page 29 of 53




 1     California Business and Professions Code, are unlawful, are in violation of public
 2     policy, are immoral, unethical, oppressive, and unscrupulous, and are likely to
 3     deceive consumers, and thereby constitute deceptive, unfair and unlawful business
 4     practices in violation of California Business and Professions Code section 17200
 5     et seq.
 6              71.   As a result of Defendants Tatham’s, Willis’, and Entity Defendants’
 7     unfair business practices, they have reaped unfair benefits and illegal profits at the
 8     expense of Plaintiff. Defendants Willis, Tatham and Entity Defendants should be
 9     made to disgorge all ill-gotten gains and restore such monies to Plaintiff.
10                                        JURY REQUEST
11              72.   The Plaintiff hereby requests a trial by jury on all claims so triable.
12                                             PRAYER
13    WHEREFORE, the Plaintiff prays for relief and judgment, as follows:
14         a.         Awarding compensatory damages against all of the defendants
15    (excluding nominal defendants Hopewell and Title Rover), jointly and severally, in
16    favor of the Plaintiffs for all losses and damages suffered as a result of defendants’
17    wrongdoing alleged herein, in an amount to be determined at trial, together with
18    interest thereon;
19         b.         Awarding the Plaintiff its reasonable costs, and expenses incurred in
20    this action;
21         c.         For exemplary and punitive damages, according to proof at the time of
22    trial; and
23         d.         Awarding the Plaintiff such other and further relief as the Court may
24    deem just and proper.
25    DATED: November 16, 2018                   PANAKOS LAW, APC
26
                                                 By: /s/ Aaron D. Sadock
27
                                                 Aaron D. Sadock Esq. Attorney for Plaintiff
28                                               ENSOURCE INVESTMENTS LLC

                                         AMENDED COMPLAINT
                                                22
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.650 Page 30 of 53




                      Exhibit C
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.651 Page 31 of 53




 1    PANAKOS LAW, APC
      Aaron D. Sadock (SBN 282131)
 2    555 West Beech Street, Ste. 500
      San Diego, California 92101
 3    Telephone: (619) 800-0529
      Facsimile: (866) 365-4856
 4    Email: asadock@panakoslaw.com
 5    Attorney for Plaintiff ENSOURCE INVESTMENTS LLC
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    ENSOURCE INVESTMENTS LLC, a            Case No. 3:17-cv-00079-H-LL
      Delaware limited liability company,    Case No.
12
                  Plaintiff,                 AMENDED COMPLAINT FOR:
13    v.
                                                1. Violation of Section 10(b) of
14    THOMAS P. TATHAM, an                         The Exchange Act and Rule
      individual; MARK A. WILLIS, an               10b-5(b) Promulgated
15    individual; PDP MANAGEMENT
                                                   Thereunder
16    GROUP, LLC, a Texas limited
                                                2. Conversion
      liability company; HOPEWELL-              3. Intentional Misrepresentation
17    PILOT PROJECT, LLC, a Texas
                                                4. Unfair Competition (Business
18    limited liability company [nominal
                                                   & Professions Code §17200, et
      party]; TITLE ROVER, LLC, a Texas            seq.)
19    limited liability company [nominal
                                                2.
20    party]; BEYOND REVIEW, LLC, a
      Texas limited liability company;
21    IMAGE ENGINE, LLC, a Texas
      limited liability company; WILLIS      (Jury Trial Requested)
22
      GROUP, LLC, a Texas limited
23    liability company; and DOES 1-50,
24                   Defendants.
25
26
27          NOW COMES the Plaintiff, EnSource Investments LLC (“EnSource”), by
28    and through its undersigned counsel, and for its Complaint against Thomas P.

                                   AMENDED COMPLAINT
                                           1
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.652 Page 32 of 53




 1    Tatham, Mark A. Willis, Hopewell-Pilot Project, LLC, PDP Management Group,
 2    LLC, Title Rover, LLC, Beyond Review, LLC, Imagine Engine, LLC and Willis
 3    Group, LLC (collectively, the “Defendants”), states as follows:
 4                              I.    INTRODUCTION
 5          1.     This litigation arises from a scheme to defraud the Plaintiff in
 6    connection with the purchase and sale of securities of Defendant Hopewell – Pilot
 7    Project, LLC (“Hopewell”). The scheme was propagated and otherwise conducted
 8    by two main ring leaders: Defendants Thomas P. Tatham (“Tatham”) and Mark A.
 9    Willis (“Willis”).
10          2.     As set forth more particularly infra, Defendants Tatham and Willis
11    solicited investment from the Plaintiff in exchange for an interest in Hopewell (the
12    “Hopewell Interest”) as well as a warrant to convert the Hopewell Interest into an
13    interest in Defendant Title Rover, LLC (“Title Rover”) (the “Title Rover Warrant”)
14    (the Hopewell Interest and Title Rover Warrant shall be collectively referred to
15    herein as the “Securities”) and, in connection therewith, failed to disclose material
16    fact, as well as committed omissions of material fact.
17          3.     In particular, Defendants Tatham and Willis: (a) failed to disclose the
18    insolvency of Hopewell to the Plaintiff, notwithstanding inquiries thereof by the
19    Plaintiff, and actively engaged in acts to conceal the insolvency and otherwise dire
20    and bankrupt financial condition of Hopewell; (b) made misrepresentations to the
21    Plaintiff that its investment would be used for go-forward oil, gas and mineral
22    exploration activities of Hopewell when, in fact, Defendants Tatham and Willis
23    had planned to use and, in fact, actually used nearly all of the proceeds of the
24    investment of the Plaintiff to pay themselves, related entities (including , but not
25    limited to, Defendants Beyond Review, Willis Group, Image Engine, and PDP
26    Management (“Entity Defendants”) and even relatives for previously-incurred
27    amounts allegedly owed but never disclosed to the Plaintiffs, thereby leaving next
28    to nothing of the investment of the Plaintiff available for the go-forward oil, gas

                                      AMENDED COMPLAINT
                                              2
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.653 Page 33 of 53




 1    and mineral exploration activities of Hopewell; (c) made misrepresentations with
 2    respect to the progress of Hopewell with respect to its then-current oil, gas and
 3    mineral exploration activities as well as potential payoff in connection therewith at
 4    the time they solicited the investment from the Plaintiff; and (d) made
 5    misrepresentations concerning the efficacy of the technology licensed to Defendant
 6    Hopewell by Defendant Title Rover, an entity owned and controlled directly and
 7    indirectly by Defendants Tatham and Willis, which technology was crucial to the
 8    oil, gas and mineral exploration activities of Hopewell.
 9          4.     While Defendants Tatham and Willis were actively and consciously
10    squandering nearly every dollar invested into Hopewell by the Plaintiff in order to
11    line their own pockets through direct payments to themselves as well as payments
12    to their affiliated companies, including the Entity Defendants, and relatives, neither
13    one ever provided the Plaintiff with any information concerning the financial
14    affairs of Hopewell and, in fact, lead the Plaintiff to believe that all was going well
15    – until Defendant Tatham sent the Plaintiff an electronic mail on December 7,
16    2016 (the “December 7th E-Mail”) essentially stating that Hopewell was out of
17    money, insolvent and in need of immediate cash infusion in order to be able to
18    continue business activities.
19                        II.   JURISDICTION AND VENUE
20          5.     The claims of the Plaintiff arise under §§10(b) and 20(a) of the
21    Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§78(j)(b) and
22    78(t), and Rule 10b-5 promulgated thereunder; and under §§11, 12(a)(2), and 15 of
23    the Securities Act of 1933 (the “Securities Act)”.
24          6.     Jurisdiction is conferred by §27 of the Exchange Act, and 28 U.S.C.
25    §1331, as well as by §22 of the Securities Act.
26          7.     Venue is proper in the United States District Court for the Southern
27    District of California (the “District”) pursuant to §27 of the Exchange Act because
28    acts and practices complained of herein occurred in part in the District.

                                      AMENDED COMPLAINT
                                              3
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.654 Page 34 of 53




 1    Alternatively, venue is proper in the United States District Court for the Southern
 2    District of California (the “District”) pursuant to 28 U.S.C. § 1391(b)(2).
 3
 4                              III.   THE PARTIES
 5          8.     The Plaintiff, EnSource Investments LLC, is a Delaware limited
 6    liability company that maintains its principal place of business at 216 Centerview
 7    Drive, Suite 160, Brentwood, Tennessee 37027. The Plaintiff lost Four Hundred
 8    Thirty Thousand Dollars ($430,000) in connection with the purchase of the
 9    Hopewell Interest.
10          9.     Defendant Tatham is an individual who, on information and belief,
11    resides in Houston, Texas.       Defendant Tatham had, in connection with the
12    purchase and sale of the Hopewell Interest to the Plaintiff, touted himself as an
13    expert in the oil, gas and mineral exploration industry having decades of relevant
14    experience and numerous successful past transactions and business dealings.
15    Defendant Tatham is a manager of Hopewell and represented to the Plaintiff that
16    he would undertake and successfully and faithfully fulfill the duties of a manager
17    of Hopewell as well as maintain an officer position whereby he would be an
18    integral part of day-to-day operations of Hopewell. As noted infra, combined with
19    Defendant Willis, Defendant Tatham syphoned no less than Three Hundred
20    Ninety-Nine Thousand Dollars ($399,000) out of the Four Hundred Thirty
21    Thousand Dollars ($430,000) – nearly ninety-three
22    percent (93%) -- that was invested into Hopewell by the Plaintiff through entities
23    that he owed and controlled.
24          10.    Defendant Willis is an individual who, on information and belief,
25    resides in Houston, Texas. Defendant Willis had, in connection with the purchase
26    and sale of the Hopewell Interest to the Plaintiff, represented himself as a
27    successful businessman and serial entrepreneur having started, grown and sold
28    companies many times for profits in the millions of dollars. Defendant Tatham

                                       AMENDED COMPLAINT
                                               4
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.655 Page 35 of 53




 1    Willis is a manager of Hopewell and represented to the Plaintiff that he would
 2    undertake and successfully and faithfully fulfill the duties of a manager of
 3    Hopewell as well as maintain an officer position whereby he would be an integral
 4    part of day-to-day operations of Hopewell.        As noted infra, combined with
 5    Defendant Tatham, Defendant Willis syphoned no less than Three Hundred
 6    Ninety-Nine Thousand Dollars ($399,000) out of the Four Hundred Thirty
 7    Thousand Dollars ($430,000) – nearly ninety-three percent (93%) -- that was
 8    invested into Hopewell by the Plaintiff through entities that he owed and controlled
 9          11.   Defendant Hopewell-Pilot Project, LLC (“Hopewell”) is a Texas
10    limited liability company with its principal place of business in Texas. Hopewell is
11    owned and controlled, directly and indirectly, by Defendants Tatham and Willis.
12    Hopewell is a chapter 7 debtor in bankruptcy case number 17-32880 pending in the
13    United States Bankruptcy Court, Southern District of Texas, Houston Division.
14    The automatic stay was lifted to allow Hopewell to be a nominal party in this
15    lawsuit. The chapter 7 trustee for Hopewell is Rodney Tow.
16          12.   Defendant PDP Management Group, LLC (“PDP Management”) is a
17    Texas limited liability company with its principal place of business at 800 Brazos
18    Street, Suite 400, Austin, Texas 78701. Defendant Tatham is the sole manager of
19    PDP Management.       PDP Management syphoned, as bogus management and
20    related services fees, no less than One Hundred Fifty-Nine Thousand Two
21    Hundred Fifty Dollars ($159,250) in the less than three (3) month period from the
22    initial investment by the Plaintiff in Hopewell to the December 7th E-mail. In
23    reality, PDP Management was merely a conduit by which the funds invested by the
24    Plaintiff into Hopewell could land in the pocket of Defendant Tatham.
25          132. Defendant Title Rover (“Title Rover”) is a Texas limited liability
26    company with its principal place of business at 1400 Post Oak Boulevard, Suite
27    200, Houston, Texas 77056. Title Rover is owned and controlled, directly and
28    indirectly, by Defendants Tatham and Willis and was represented to hold a license

                                     AMENDED COMPLAINT
                                             5
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.656 Page 36 of 53




 1    to revolutionary software that would perform title work for land ownership in a
 2    manner that is at least ten (10) times quicker than any other software available and
 3    discover all errors in connection with the chain of title with respect to land
 4    ownership. Title Rover syphoned no less than One Hundred Fifty Thousand Five
 5    Hundred Ninety Dollars ($150,590) in the less than three (3) month period from
 6    the initial investment by the Plaintiff in Hopewell to the December 7th E-mail. In
 7    reality, Title Rover was merely a conduit by which the funds invested by the
 8    Plaintiff into Hopewell could land in the pocket of Defendants Tatham and Willis.
 9    Title Rover is a chapter 7 debtor in bankruptcy case number 17-32881 pending in
10    the United States Bankruptcy Court, Southern District of Texas, Houston Division.
11    The automatic stay was lifted to allow Hopewell to be a nominal party in this
12    lawsuit. The chapter 7 trustee for Title Rover is Rodney Tow.
13            1314.       Defendant Beyond Review, LLC (“Beyond Review”) is a Texas
14    limited liability company with its principal place of business at 1400 Post Oak
15    Boulevard, Suite 200, Houston, Texas 77056.         Defendant Willis is the sole
16    manager of Beyond Review. Beyond Review syphoned, as bogus services fees, no
17    less than Fifty Thousand Five Hundred Forty-Eight Dollars ($50,548) in the less
18    than three (3) month period from the initial investment by the Plaintiff in Hopewell
19    to the December 7th E-mail. In reality, Beyond Review was merely a conduit by
20    which the funds invested by the Plaintiff into Hopewell could land in the pocket of
21    Defendant Willis.
22          1415. Defendant Image Engine, LLC (“Image Engine”) is a Texas limited
23    liability company with its principal place of business at 1400 Post Oak Boulevard,
24    Suite 200, Houston, Texas 77056. Defendant Willis is the sole manager of Image
25    Engine. Image Engine syphoned, as bogus services fees, no less than Twenty-Four
26    Thousand Dollars ($24,000) in the less than three (3) month period from the initial
27    investment by the Plaintiff in Hopewell to the December 7th E-mail. In reality,
28    Image Engine was merely a conduit by which the funds invested by the Plaintiff

                                     AMENDED COMPLAINT
                                             6
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.657 Page 37 of 53




 1    into Hopewell could land in the pocket of Defendant Willis.
 2          1516. Defendant Willis Group, LLC (“Willis Group”) is a Texas limited
 3    liability company with its principal place of business at 1400 Post Oak Boulevard,
 4    Suite 200, Houston, Texas 77056. Defendant Willis is the sole manager of Willis
 5    Group.   Willis Group syphoned, as bogus services fees, no less than Fifteen
 6    Thousand Dollars ($15,000) in the less than three (3) month period from the initial
 7    investment by the Plaintiff in Hopewell to the December 7th E-mail. In reality,
 8    Willis Group was merely a conduit by which the funds invested by the Plaintiff
 9    into Hopewell could land in the pocket of Defendant Willis.
10
                               ALTER EGO ALLEGATIONS
11
                        Image Engine, Beyond Review, and Defendant Willis
12
                  17.     Plaintiff alleges that corporate defendants Image Engine and,
13
       Beyond Review, are, and at all times herein mentioned were, alter ego
14
       corporations of individual Defendant Willis by reason of the following:
15
               a. At all times herein mentioned herein, Willis dominated, influenced,
16
               and controlled Beyond Review and Image Engine and their business,
17
               property, and affairs.
18
               b. Currently and at all times herein mentioned herein, Defendant Willis
19
               has shared a unity of interest with Beyond Review and Image Engine,
20
               and any individuality and separateness between them have ceased.
21
               c. At all times since their incorporation, Beyond Review and Image
22
               Engine have been mere shells and shams without capital or assets, which
23
               Defendant Willis used as a conduit to conduct his personal business,
24
               property, and affairs.
25
               d. At all times mentioned herein, Beyond Review and Image Engine
26
               were created and continued pursuant to a fraudulent plan, scheme, and
27
               device conceived and operated by Defendant Willis where the income,
28

                                        AMENDED COMPLAINT
                                                7
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.658 Page 38 of 53




 1                revenue and profits of Beyond Review and Image Engine were diverted
 2                to Defendant Willis directly.
 3                e. At all times mentioned herein, Beyond Review and Image Engine, and
 4                were organized by Defendant Willis as a device to avoid individual
 5                liability and for the purpose of substituting financially irresponsible
 6                corporations in the place and stead of Defendant Willis.
 7                f. At all times mentioned herein, Image Engine and Beyond Review
 8                were formed by Defendant Willis with capitalization totally inadequate
 9                for the business in which each company was engaged.
10
11
                  g. Under the circumstances, allowing the fiction of the separate
12
                  corporate existences of Beyond Review and Image Engine to persist
13
                  would sanction a fraud and promote injustice in that Plaintiff would be
14
                  unable to enforce any judgment in its favor.
15
            18.      As alter egos of one another, these Defendants are jointly and
16
      severally liable for all damages owed to Plaintiff.
17
                                  PDP Management and Defendant Tatham
18
            19.      Plaintiff alleges that corporate defendant PDP Management is, and at
19
       all times herein mentioned was, an alter ego corporations of individual Defendant
20
       Tatham by reason of the following:
21
                  a. At all times herein mentioned herein, Defendant Tatham dominated,
22
                  influenced, and controlled PDP Management and its business, property,
23
                  and affairs.
24
                  b. Currently and at all times herein mentioned herein, PDP Management
25
                  has shared a unity of interest and ownership, and any individuality and
26
                  separateness between it and Defendant Tatham has ceased.
27
                  c. At all times since their incorporation, PDP Management has been a
28

                                        AMENDED COMPLAINT
                                                8
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.659 Page 39 of 53




 1                mere shell and sham without capital or assets, which Defendant Tatham
 2                has used as a conduit to conduct his personal business, property, and
 3                affairs.
 4                d. At all times mentioned herein, PDP Management was created and
 5                continued pursuant to a fraudulent plan, scheme, and device conceived
 6                and operated by Defendant Tatham where the income, revenue and
 7                profits of PDP Management were diverted to Defendant Tatham directly.
 8                e. At all times mentioned herein, PDP Management was organized by
 9                Defendant Tatham as a device to avoid individual liability and for the
10                purpose of substituting financially irresponsible corporations in the place
11                and stead of Defendant Tatham.
12                f. At all times mentioned herein, PDP Management was formed by
13                Defendant Tatham with capitalization totally inadequate for the business
14                in which each company was engaged.
15                g. Under the circumstances, allowing the fiction of the separate
16                corporate existence of PDP Management to persist would sanction a
17                fraud and promote injustice in that Plaintiff would be unable to enforce
18                any judgment in its favor.
19          20.      As alter egos of one another, these Defendants are jointly and
20          severally liable for all damages owed to Plaintiff.
21
22                                   IV.       GENERAL ALLEGATIONS
23          A.       HOPEWELL’S UNDISCLOSED DIRE FINANCIAL
24     CONDITION
25                IV. GENERAL ALLEGATIONS

26
27          21.      A.      HOPEWELL’S UNDISCLOSED DIRE FINANCIAL
28    CONDITION

                                        AMENDED COMPLAINT
                                                9
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.660 Page 40 of 53




 1          16.     Defendants Tatham and Willis began soliciting the Plaintiff for an
 2    investment in or around July 2016. In connection with the solicitation activities,
 3    Defendants Tatham and Willis provided certain information and material to the
 4    Plaintiff, among which was a “Private Placement Memorandum – Hopewell Pilot –
 5    Project, LLC” (the “Private Placement Memorandum”). A true and correct copy of
 6    the Private Placement Memorandum is attached hereto and incorporated herein as
 7    Exhibit A.
 8          1722.         In the Private Placement Memorandum, it is stated that
 9    “…Hopewell is seeking qualified debt and equity investors to provide up to
10    $2,000,000 in new funds from the placement of up to 1,000,000 Initial Additional
11    Equity Shares for the purpose of acquiring new lease and mineral interest
12    acquisitions in the four target areas and for working capital to continue the
13    Company’s operations and evaluation of lease acquisition opportunities.” See
14    “Executive Summary” in Exhibit A,
15          1823. The Private Placement Memorandum mentions no aspect of the
16    financial condition of Hopewell, even though during the time period of the
17    solicitation of investment from the Plaintiff, Hopewell: (a) had less than Ten
18    Thousand Dollars ($10,000) and, at times, had a negative balance in its one and
19    only checking account; and (b) was at all times insolvent and on the verge of
20    bankruptcy.
21          1924. Further, at no time during the solicitation of the investment from the
22    Plaintiff did either of Defendants Tatham and Willis even remotely mention the
23    insolvency of Hopewell or the dire financial position of the company and its verge
24    of bankruptcy, even though they were both fully aware of such condition.
25    Defendant Willis also represented that they had a $25 million investor potentially
26    waiting to invest in Hopewell and that Hopewell was oversubscribed in its
27    investments, further buttressing Plaintiff’s confidence to invest in Hopewell.
28          250. When questioned about the financial strength of Hopewell, both

                                      AMENDED COMPLAINT
                                             10
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.661 Page 41 of 53




 1    Defendants Tatham and Willis failed to disclose: (a) Hopewell’s pathetically low
 2    (and sometimes negative) cash balance, insolvency and near bankrupt condition;
 3    (b) the fact that Hopewell was running at a huge loss each month since its
 4    inception; and (c) any financial statement of Hopewell including, without
 5    limitation, any income statement, balance sheet, statement of cash flows or
 6    statement of stockholders’ equity.
 7          261. Instead, Defendants Tatham and Willis would affirm the viability of
 8    Hopewell to the Plaintiff, even though they both knew of its dire financial
 9    condition and near bankrupt state and notwithstanding the fact that both
10    Defendants Tatham and Willis maintained the duty to disclose the precarious and
11    near bankrupt state of Hopewell to the Plaintiff.
12          272. Further, when the initial tranche of the investment of the Plaintiff into
13    Hopewell was delayed and Defendants Tatham and Willis knew that the
14    discontinuation of the company’s operations was imminent, instead of disclosing
15    such precarious state of Hopewell, Defendants Tatham and Willis requested a
16    bridge loan from the Plaintiff through the issuance of a convertible promissory
17    note (the “Convertible Note”). This Note was personally guaranteed by Defendant
18    Willis himself.   Defendants Tatham and Willis conducted themselves in the
19    aforementioned manner to further hide the truth of Hopewell’s desperate financial
20    condition.
21
               B. MISREPRESENTATIONS CONCERNING THE USE OF THE
22                        INVESTMENT PROCEEDS
23          283. Throughout the entire solicitation period, Defendants Tatham and
24    Willis stated, on behalf of themselves and as agents of Hopewell, on numerous
25    occasions, that the use of the investment proceeds would be for go-forward
26    working capital requirements and for acquiring new lease and mineral interest
27    acquisitions in the four target areas. In fact, such use of funds was stated in the
28    Private Placement Memorandum. . Moreover, Defendants Tatham and Willis,

                                     AMENDED COMPLAINT
                                            11
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.662 Page 42 of 53




 1    individually and as agents of Hopewell, omitted that Hopewell had any outstanding
 2    debt, and informed Plaintiff that the proceeds would be used for            tech
 3    commitments. Defendant Tatham himself informed Plaintiff that nothing would
 4    appear like self-dealing. Defendants Tatham and Willis also represented that the
 5    Entity Defendants (Beyond Review, Image Engine, Willis Group, and PDP
 6    Management) would be providing legitimate services to Hopewell.
 7          294. In reality, Defendants Tatham and Willis had covertly planned to use
 8    the investment proceeds to line their pockets for alleged amounts owed to them as
 9    well as the Entity Defendants, companies that they owned and controlled. Neither
10    of Defendants Tatham or Willis had any intention of using the investment proceeds
11    for either go-forward working capital needs or the acquisition of new lease and
12    mineral interest acquisitions in the four target areas.
13          2530. In fact, on September 13, 2016 – the very day the first tranche of
14    investment from the Plaintiff was received in the amount of Two Hundred Five
15    Thousand Dollars ($205,000) pursuant to the Convertible Note (the “First
16    Tranche”) – One Hundred Eleven Thousand Dollars ($111,000), over half of the
17    amount of the initial tranche, was immediately wire transferred to companies
18    owned and controlled by Defendants Tatham and Willis.
19          2631. Then, in just a three (3) day period thereafter from September 14,
20    2016 through September 16, 2016, Defendants Tatham and Willis drained the
21    remaining Ninety-Four Thousand Dollars ($94,000) and even managed to create an
22    overdraw in the checking account of Hopewell in excess of Three Thousand
23    Dollars ($3,000) by, among other things, wire transferring over Fifty-Seven
24    Thousand Dollars ($57,000) into the accounts of companies they owed and
25    controlled. In the course of just four (4) days, Defendants Tatham and Willis put
26    over One Hundred Sixty-Eight Thousand Dollars ($168,000) – over Eighty Percent
27    (80%) – into their own pocket through transfer of such amount to companies they
28    owned and controlled. Not only was such amount not used did such amount not

                                       AMENDED COMPLAINT
                                              12
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.663 Page 43 of 53




 1    be used for either go-forward working capital needs or the acquisition of new lease
 2    and mineral interest acquisitions in the four target areas as represented by
 3    Defendants Tatham and Willis, but none of the remaining amount of the First
 4    Tranche was used for either such purposes.
 5          2732. After draining the First Tranche from the coffers of Hopewell for their
 6    own individual benefits and against their expressed representations of the use of
 7    such funds – and once again creating an undisclosed, negative cash balance in the
 8    sole bank account of Hopewell, Defendants Tatham and Willis did not stop there.
 9    Specifically, on September 30, 2016, Defendants Tatham and Willis received the
10    second tranche of the investment from the Plaintiff in the amount of Twenty
11    Thousand Dollars ($20,000) (the “Second Tranche”) and spent such funds
12    consistent with as how they spent the funds of the First Tranche – without any of
13    such funds actually used for either go-forward working capital needs or the
14    acquisition of new lease and mineral interest acquisitions in the four target areas,
15    as represented by Defendants Tatham and Willis.
16          2833. On October 28, 2016, the third tranche of the investment from the
17    Plaintiff in the amount of Two Hundred Five Thousand Dollars ($205,000) (the
18    “Third Tranche”) was received into the coffers of Hopewell. Instead of using such
19    funds for either go-forward working capital needs or the acquisition of new lease
20    and mineral interest acquisitions in the four target areas as represented by
21    Defendants Tatham and Willis, they used such amount to, once again, line their
22    own pockets and, in the process, putting Hopewell in yet another round of
23    insolvency and negative cash balance in its checking account – and Defendants
24    Tatham and Willis did it in much the same ways as they had squandered the prior
25    tranches.
26          2934. Specifically, on the very day the Third Tranche was received, nearly
27    Seventy-Seven Thousand Dollars ($77,000) – over Thirty-Seven Percent (37%) –
28    of the Third Tranche was wire transferred to companies owned and controlled by

                                     AMENDED COMPLAINT
                                            13
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.664 Page 44 of 53




 1    Defendants Tatham and Willis. Then, in the period from October 29, 2016 through
 2    November 1, 2016 – just four (4) days – Defendants Tatham and Willis wire
 3    transferred another near Eighty-Three Thousand Dollars ($83,000) to companies
 4    they owned and controlled, thereby making their five (5) day pillage total of the
 5    Third Tranche to over One Hundred Sixty Thousand Dollars ($160,000) – over
 6    Seventy-Eight Percent (78%) – of the amount of the Third Tranche. As with the
 7    two prior tranches, none of such funds for either go-forward working capital needs
 8    or the acquisition of new lease and mineral interest acquisitions in the four target
 9    areas as represented by Defendants Tatham and Willis. Further, reminiscent of the
10    First Tranche, the remainder of the Third Tranche steadily was spent on items
11    other than the stated use of funds and in such a haphazard fashion to eventually
12    create a negative balance in the sole checking account of Hopewell of over Thirty-
13    Six Thousand Dollars ($36,000).
14          30.35. Meanwhile, while Defendants Tatham and Willis pillage and plunder
15    the investment of the Plaintiff the second it hit the account of Hopewell to line
16    their own pockets and to eventually drive Hopewell into a desperate financial
17    crisis, neither one makes any communication whatsoever to any representative of
18    the Plaintiff. In fact and to the contrary, Defendants Tatham and Willis proceeded
19    to interface with representatives of the Plaintiff in a manner that creates the
20    intended illusion that the business of Hopewell is proceeding as planned. Until, of
21    course, Defendant Tatham sends the December 7th E-mail to the Plaintiff noting the
22    insolvency and imminent bankruptcy of Hopewell – without any plan to reverse
23    the situation except, of course, to ask for the Plaintiff to invest more money into
24    Hopewell.
25
               C. MISREPRESENTATIONS CONCERNING THE PROGRESS
26                   AND BUSINESS STATE OF HOPEWELL
27
            361. In the Private Placement Memorandum, it is stated that “…Hopewell
28

                                     AMENDED COMPLAINT
                                            14
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.665 Page 45 of 53




 1    is seeking qualified debt and equity investors to provide up to $2,000,000 in new
 2    funds from the placement of up to 1,000,000 Initial Additional Equity Shares for
 3    the purpose of acquiring new lease and mineral interest acquisitions in the four
 4    target areas and for working capital to continue the Company’s operations and
 5    evaluation of lease acquisition opportunities.”
 6           3237. Such     aforementioned     statement    in      the   Private   Placement
 7    Memorandum implies that Hopewell had current lease and mineral acquisitions,
 8    which it did not at the time of the solicitation of the investment from the Plaintiff.
 9           3338. Further, at all times since the initial solicitation of the investment from
10    the Plaintiff through the December 7th E-Mail, both in the Private Placement
11    Memorandum and otherwise, Defendants Tatham and Willis continuously and
12    consciously misrepresented the payoff potential of the lease and mineral
13    acquisitions as well as the relative ease of conducting negotiations and actually
14    procuring such lease and mineral acquisitions.
15           3439. In fact, notwithstanding their representations of ease-of-closing and
16    moon-shot profits with respect to the lease and mineral acquisitions, Defendants
17    Tatham and Willis merely closed a fraction of the amount needed to achieve
18    commercial critical mass.      Phrased differently, Defendants Tatham and Willis
19    intentionally misrepresented the profit potential as well as the probability of such
20    profit potential of the lease and mineral acquisitions of Hopewell in connection
21    with the solicitation of the investment from the Plaintiff.
22
        D.     MISREPRESENTATIONS CONCERNING THE TECHNOLOGY
23             AND KNOW-HOW OF TITLE ROVER AND HOPEWELL
24
             3540. Defendants Tatham and Willis represented that the primary advantage
25
      that Hopewell maintained in its efforts to procure oil, gas and mineral interests was
26
      the proprietary title-searching technology of Title Rover, which such technology
27
      had been licensed to Hopewell (the “Title Rover Technology”).
28

                                       AMENDED COMPLAINT
                                              15
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.666 Page 46 of 53




 1            3641. Defendants Tatham and Willis, individually and as agents of
 2    Hopewell and Title Rover, represented that the Title Rover Technology could
 3    search data related to property transfers and discover, without any human
 4    intervention, any and all defects concerning the chain of title of property transfers
 5    in a fraction of the time that it would take humans to perform the same activities.
 6    Furthermore, Defendants Tatham and Willis represented that the technology was
 7    being used by IBM under a separate exclusive license, that Willis Group had
 8    invested $3 million into the Title Rover technology, and that the software had or
 9    was already in use for a case involving BP dealing with e-discovery.
10            3742. In fact, the Title Rover Technology was not nearly as robust or
11    automated as represented by Defendants Tatham and, Willis, Hopewell, and Title
12    Rover. Nor did it maintain any automation to discover defects concerning the
13    chain of title of property transfers.
14            3843. The Title Rover Technology produced no results for Hopewell in
15    connection with viable potential transactions for oil, gas and/or mineral rich
16    properties for which defects in the chain of title were present.
17
      ///
18
      ///
19
      ///
20
                                      FIRST CLAIM
21            VIOLATION OF SECTION 10(b) OF THE EXCHANGE ACT AND
                      RULE 10b-5(b) PROMULGATED THEREUNDER
22          (Against Defendants Tatham and Willis Defendants Tatham, Willis, and
23                                   Entity Defendants)
24            3944. The Plaintiff re-alleges each and every allegation contained in the
25    foregoing paragraphs as if fully set forth herein.        This count is directly to
26    Defendants Tatham and Willis solely.
27            4045. Defendants      Tatham and Willis, on behalf of themselves, and as
28    agents of Entity Defendants, Title Rover, and Hopewell, deceived Plaintiff, and in

                                        AMENDED COMPLAINT
                                               16
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.667 Page 47 of 53




 1    so doing caused the Plaintiff to purchase the Hopewell interest, by:; (a) failing to
 2    disclose the insolvency of Hopewell to the Plaintiff, notwithstanding inquiries
 3    thereof by the Plaintiff, and actively engaged in acts to conceal the insolvency and
 4    otherwise dire and bankrupt financial condition of Hopewell; (b) making
 5    misrepresentations to the Plaintiff that its investment would be used for go-forward
 6    oil, gas and mineral exploration activities of Hopewell and , tech commitments,
 7    and for legitimate services provided by their companies, which include the Entity
 8    Defendants    (Beyond    Review,    Image    Engine,   Willis   Group,    and   PDP
 9    Management), when, in fact, Defendants Tatham and Willis had planned to use
10    and, in fact, actually used nearly all of the proceeds of the investment of the
11    Plaintiff to pay themselves, related entities and even relatives for previously-
12    incurred amounts allegedly owed but never disclosed to the Plaintiffs, thereby
13    leaving next to nothing of the investment of the Plaintiff available for the go-
14    forward oil, gas and mineral exploration activities of Hopewell; (c) making
15    misrepresentations with respect to the progress of Hopewell with respect to its
16    then-current oil, gas and mineral exploration activities as well as potential payoff
17    in connection therewith at the time they solicited the investment from the Plaintiff;

I18 -and (d) making misrepresentations concerning the efficacy and use of the core
19    technology licensed to Defendant Hopewell by Defendant Title Rover, an entity
20    owned and controlled directly and indirectly by Defendants Tatham and Willis,
21    which technology was crucial to the oil, gas and mineral exploration activities of
22    Hopewell.
23          4146. Defendants Tatham and Willis, on behalf of themselves, the Entity
24    Defendants, Title Rover, and Hopewell, made untrue statements of material fact
25    and/or omitted to state material facts necessary to make the statements made not
26    misleading, and/or substantially participated in the creation of the alleged
27    misrepresentations, which operated as a fraud and deceit upon the Plaintiff in
28    connection with its purchase of the Hopewell Interest and in violation of Section

                                      AMENDED COMPLAINT
                                             17
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.668 Page 48 of 53




 1    10(b) of the Exchange Act and Rule 10b-5(b).
 2          4247. Defendants Tatham and Willis, , on behalf of themselves, the Entity
 3    Defendants, Title Rover, and Hopewell, directly and indirectly, by the use of
 4    means and instrumentalities of interstate commerce and/or the mails, made, or
 5    substantially participated in the creation of, untrue statements of material facts
 6    and/or omitted to state material facts necessary in order to make the statements
 7    made about the Hopewell investment in light of the circumstances under which
 8    they were made, not misleading, as set forth herein.
 9          4348. Defendants Tatham and Willis, on behalf of themselves, the Entity
10    Defendants, Title Rover, and Hopewell, had actual knowledge of the
11    misrepresentations and omissions of material facts set forth herein, or acted with
12    reckless disregard for the truth in that they failed to ascertain and to disclose such
13    facts, even though such facts were unavailable to them.
14          4449. The facts alleged herein set forth a strong inference that each of
15    Defendants Tatham and Willis acted with scienter.
16          4550. Each of Defendants Tatham and Willis had a strong motive to engage
17    in the fraudulent scheme set forth herein. Namely, to pilfer the investment funds
18    for their own personal gain.
19          4651. By reason of the foregoing, the Defendants Tatham and Willis have
20    violated Section 10(b) of the Exchange Act and Rule 10b-5(b), promulgated
21    thereunder and are liable to the Plaintiff for damages which they suffered in
22    connection with their purchases of the Hopewell Interest.
23                                 SECOND CLAIM
                                    CONVERSION
24
               (Against Defendants Tatham, Willis, PDP Management, Title Rover,
25                     Beyond Review, Imagine Engine and Willis Group)
26          4752. The Plaintiff re-alleges each and every allegation contained in the
27    foregoing paragraphs as if fully set forth herein.        This count is directly to
28    Defendants Tatham, Willis, PDP Management, Title Rover, Beyond Review,

                                      AMENDED COMPLAINT
                                             18
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.669 Page 49 of 53




 1    Imagine Engine and Willis Group (the “Conversion Defendants”).
 2          4853. Through Defendants’ Tatham and Willis’ orchestrated efforts to
 3    defraud the Plaintiff in connection with the purchase and sale of the Hopewell
 4    Interest, the Conversion Defendants have possession, control and dominion over
 5    funds not rightfully owned by them.
 6          4954. Due to such possession, control and dominion over funds not
 7    rightfully owned by them, the Conversion Defendants damaged the Plaintiff to the
 8    extent that such funds were derived from the investment from the Plaintiff.
 9          5055. The possession, control and dominion over funds not rightfully owned
10    by the Conversion Defendants continues as of the date of the filing of this
11    Complaint.
12                                      THIRD CLAIM
13                      INTENTIONAL MISREPRESENTATION
                    (Against Defendants Tatham, Willis, and Entity Defendants)
14
            516. Plaintiff realleges and incorporates by reference all prior paragraphs of
15
      this Amended Complaint as though fully set forth herein.
16
            527. Defendants Willis and Tatham, individually and as agents of Entity
17
      Defendants, Hopewell, and Title Rover, intentionally misrepresented material facts
18
      to Plaintiff concerning the Hopewell investment by: (a) failing to disclose the
19
      insolvency of Hopewell to the Plaintiff, notwithstanding inquiries thereof by the
20
      Plaintiff, and actively engaged in acts to conceal the insolvency and otherwise dire
21
      and bankrupt financial condition of Hopewell; (b) making misrepresentations to
22
      the Plaintiff that its investment would be used for go-forward oil, gas and mineral
23
      exploration activities of Hopewell , tech commitments, and for legitimate services
24
      provided by their companies, which include the Entity Defendants (Beyond
25
      Review, Image Engine, Willis Group, and PDP Management), and tech
26
      commitments when, in fact, Defendants Tatham and Willis had planned to use and,
27
      in fact, actually used nearly all of the proceeds of the investment of the Plaintiff to
28

                                      AMENDED COMPLAINT
                                             19
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.670 Page 50 of 53




 1    pay themselves, related entities, including Entity Defendants, and even relatives for
 2    previously-incurred amounts allegedly owed but never disclosed to the Plaintiffs,
 3    thereby leaving next to nothing of the investment of the Plaintiff available for the
 4    go-forward oil, gas and mineral exploration activities of Hopewell; (c) making
 5    misrepresentations with respect to the progress of Hopewell with respect to its
 6    then-current oil, gas and mineral exploration activities as well as potential payoff
 7    in connection therewith at the time they solicited the investment from the Plaintiff;
 8    (d) making misrepresentations concerning the efficacy and use of the core
 9    technology licensed to Defendant Hopewell by Defendant Title Rover, an entity
10    owned and controlled directly and indirectly by Defendants Tatham and Willis,
11    which technology was crucial to the oil, gas and mineral exploration activities of
12    Hopewell.
13          538. Defendants knew that these representations were false and made them
14    with the intent to defraud Plaintiff.
15          549. Plaintiff reasonably relied upon Defendants’ representations in
16    deciding to invest in Hopewell.
17          5560. As a direct result of Defendants’ intentional misrepresentations,
18    Plaintiff suffered damages in an amount to be proven at trial, but not less than
19    $430,000.00, the amount invested into Hopewell.
20          5661. Given the fraudulent, malicious, and oppressive nature of Defendants’
21    conduct described above, Plaintiff is entitled to an award of punitive damages in an
22    amount to be determined at trial.
23                                      FOURTH CLAIM
24           Unfair Competition (Business & Professions Code §17200, et seq.)
25              (Against Defendants Willis, Tatham, and Entity Defendants)
26
27          5762. Plaintiff realleges and incorporates by reference all prior paragraphs
28    of this Complaint as though fully set forth herein.

                                        AMENDED COMPLAINT
                                               20
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.671 Page 51 of 53




 1          63.    Plaintiff is a “person” as that term is defined under California
 2                  Business & Professions Code section 17021.
 3          64.    California’s Unfair Competition law defines unfair competition as any
 4                  unlawful, unfair, or fraudulent business act or practice. Section 17203
 5    authorizes injunctive, declaratory, and/or other equitable relief with respect to
 6    unfair competition as follows:
 7
            Any person who engages, has engaged, or proposes to engage in
 8
            unfair competition may be enjoined in any court of competent
 9          jurisdiction. The court may make such orders or judgments, including
            the appointment of a receiver, as may be necessary to prevent the use
10          or employment by any person of any practice which constitutes
11          unfair competition, as defined in this chapter, or as may be necessary
            to restore to any person in interest any money or property, real or
12          personal, which may have been required by means of such unfair
13          competition.
14
15    (Cal. Business & Professions Code, §17203.)

16          65.    Through the conduct alleged herein, Defendants Willis and Tatham,

17    as agents of Entity Defendants, Hopewell, and Title Rover, engaged in unlawful

18    business practices by , including, but not limited to violating federal Law,

19    including Section 10(b) of the Exchange Act and Rule 10b-5(b), for which this

20    Court should issue declaratory, injunctive, and/or other equitable relief, pursuant to

21    California Business and Professions Code section 17203, as may be necessary to

22    prevent and remedy the conduct held to constitute unfair competition.

23          66.    Defendants Willis and Tatham’s, individually and on behalf of Entity

24    Defendants, violations of the Business and Professions Code section, as alleged

25    herein, include, but are not limited to, omitting Hopewell's financial insolvency

26    when soliciting Plaintiff to invest in Hopewell, representationsing that legitimate

27    services would be provided by the Entity Defendants, and misrepresenting the

28    efficacy of Title Rover’s technology..

                                       AMENDED COMPLAINT
                                              21
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.672 Page 52 of 53




 1           67.   The business acts and practices of Defendants Tatham and Willis,
 2     individually and as agents of Entity Defendants, Hopewell, and Title Rover in
 3     violating Section 10(b) of the Exchange Act and Rule 10b-5(b), as described
 4     above, constitute an unlawful, unfair and/or fraudulent business practice in
 5     violation of the Unfair Competition Law.
 6           68.   Defendants Willis and Tatham’s knowing failure to adhere to these
 7     laws, all of which are binding upon and burdensome to competitors of
 8     Defendants’ Willis,Defendants Tatham and Willis and the Entity Defendants,
 9     engenders an unfair competitive advantage for Willis, Tathamt and, the Entity
10     Defendants, and hereby constituting an unfair business practice, as set forth in
11     California Business and Professions Code sections 17200-17208.
12           69.   By and through the unfair and unlawful business practices described
13     above, Defendants Tatham, and, Willis, and the Entity Defendants have obtained
14     valuable property, money, and services from Plaintiff, and has deprived it of
15     valuable rights and benefits guaranteed by law, all to its detriment and to the
16     benefit of Tatham and, Willis and their companies so as to allow Tatham and
17     Willis to unfairly compete.
18           70.   All the acts described here as violations of, among other things, the
19     California Business and Professions Code, are unlawful, are in violation of public
20     policy, are immoral, unethical, oppressive, and unscrupulous, and are likely to
21     deceive consumers, and thereby constitute deceptive, unfair and unlawful business
22     practices in violation of California Business and Professions Code section 17200
23     et seq.
24           71.   As a result of Defendants Tatham’s and, Willis’, and Entity
25     Defendants’ unfair business practices, they have reaped unfair benefits and illegal
26     profits at the expense of Plaintiff. Defendants Willis, Tatham and Entity
27     Defendants should be made to disgorge all ill-gotten gains and restore such
28     monies to Plaintiff.

                                     AMENDED COMPLAINT
                                            22
Case 3:17-cv-00079-H-LL Document 85-2 Filed 11/16/18 PageID.673 Page 53 of 53




 1
 2                                        JURY REQUEST
 3              5172. The Plaintiff hereby requests a trial by jury on all claims so triable.
 4                                             PRAYER
 5    WHEREFORE, the Plaintiff prays for relief and judgment, as follows:
 6         a.         Awarding compensatory damages against all of the defendants
 7    (excluding nominal defendants Hopewell and Title Rover), jointly and severally, in
 8    favor of the Plaintiffs for all losses and damages suffered as a result of defendants’
 9    wrongdoing alleged herein, in an amount to be determined at trial, together with
10    interest thereon;
11        b.          Awarding the Plaintiff its reasonable costs, and expenses incurred in
12    this action;
13       b.c.         For exemplary and punitive damages, according to proof at the time of
14    trial; and
15        d.          Awarding the Plaintiff such other and further relief as the Court may
16    deem just and proper.
17         c.
18    DATED: November 16, 2018January 13, 2017                       PANAKOS LAW, APC
19
                                                 By: /s/ Aaron D. Sadock
20
                                                 Aaron D. Sadock Esq. Attorney for Plaintiff
21                                               ENSOURCE INVESTMENTS LLC
22
23
24
25
26
27
28

                                          AMENDED COMPLAINT
                                                 23
